 MAL LANDFILL CORPORATIONMal Landfill CorporationandTom LaMear. Case14-CA-7515FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERApril 23, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOOn January 14, 1974, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJERRYB.STONE,AdministrativeLaw Judge: Thisproceeding, under Section 10(b) of the National LaborRelationsAct, as amended, was tried pursuant to duenotice on November 5, 6, and 7, 1973, at St. Louis,Missouri.The charge was filed on August 6, 1973. The cr_.iplaintin this matterwas issuedon September 21, 1973. The issuesconcern (1) whether two individuals are supervisors withinthemeaningof the Act and, (2) whether Respondentdischarged three employees and thereby interfered with,restrained, or coerced such employees in the exercise ofSection 7 rights and thereby violated Section 8(a)(1) of theAct.All parties were afforded full opportunity to participatein the proceeding. Briefs filed by the General Counsel andthe Respondent have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:167The facts herein are based upon the pleadings andadmissions therein.Mal Landfill Corporation, the Respondent, is, and hasbeen at all times material herein,a corporation dulyorganized under,and existing by virtue of, the laws of theState of Delaware.At all times material herein,Respondent has maintainedits principal office at 1838 North Broadway in the City ofSt.Louis,and State of Missouri,herein called theRespondent'soffice.Respondent maintains a place ofbusiness in the State of Illinois at the intersection ofHighways 203 and 155. Respondent is, and has been at alltimes material herein,engaged in the disposal of waste andrefuse.Respondent's place of business, located at theintersection of Highways 203 and 155,Illinois, is the onlyfacility involved in this proceeding.During the year ending December 31, 1972, which periodis representative of its operations during all times materialherein,Respondent,in the course and conduct of itsbusiness operations, performed services valued in excess of$50,000, of which services valued in excess of $50,000 wereperformed in, and for various enterprises located in statesother than the State of Missouri.As conceded by Respondent and based upon theforegoing, it is concluded and found that the Respondentis,and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(2)and (7) of the Act.H. SUPERVISORYAGENCY STATUSThe General Counsel alleged that certain individualswere supervisors and agents of the Respondent within themeaning of Section 2(11) of the Act, as is revealed by thefollowing excerpt from the General Counsel's complaint.Excerpt from ComplaintAt all times material herein, the following namedpersons occupied positions set opposite their respectivenames, and have been and are now supervisors of theRespondent, within the meaning of Section 2(11) of theAct, and itsagents.Kenneth S. Hartbarger-PresidentDale Dille-ManagerDavidHauser-Supervisor of United Disposal,parent corporation of RespondentKenneth Dixon-ForemanThe Respondent's answer to the foregoing allegationswas as follows:"Respondent denies that at all material times DavidHauser and Kenneth Dixon were supervisors of Respon-dent.So stating Respondent admits the remaining allega-tions of Paragraph 3 of said complaint." (Par. 3 of thecomplaint is as previously set forth above.)Thus,there is no issue,and based upon the pleadingsand admissions therein, it is concluded and found thatHartbarger and Dille are supervisors and agents of the210 NLRB No. 32 168DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent within the meaning of Section2(11) of theAct.Because of the issues involved in thisproceeding and theresponsibilities ofHauserand Dixon,itdoesnot reallyappear necessary to make findingswith regardto the statusof Hauser and Dixon.However, the facts clearly revealthatDixon was a supervisorfor theRespondent, that hedirected work and gave orders,and was responsible fordirect supervision of the landfill.As Dille crediblytestified,Dillegave instructionstoDixon toenforce a ruleprohibiting drinking on the premises or on the job. Iconclude and find that Dixon was a supervisor and agentof the Respondentwithin themeaning of Section2(11) ofthe Act.Hauser,as supervisorof UnitedDisposal, was at thelandfill onAugust 4, 1973,during the critical events of thisproceeding.Hauser and Hartbarger had a telephoneconversationduringsuch events.Hartbarger instructedHauser to act for him with regard to the eventsinvolved. Itisnot necessary to determinewhetherHauser was asupervisor for the Respondent.The facts clearlyreveal thathe was made an agent for such actionsas he took duringthe critical eventsinvolved.It is so found.M. THE ALLEGED UNFAIR LABOR PRACTICESThe issues in this case concern the Respondent'smotivation for the dischargeon August 6, 1973,of threeemployeeswho workedat Respondent'sMilam landfill.The relevant facts and conclusions relating to such issuesmay be summarized as follows:1A.Background1.Mal Landfill Corporation, the Respondent,operatesseveral landfills and in such operation is engaged in thebusiness of disposalof trash,waste,and refuse.One of thelandfills operatedby theRespondent is known as theMilani landfill(herein sometimescalledMilani).TheMilani landfill is the Respondent's only facility involved inthis proceeding.2.Briefly stated,the operation of Respondent's Milamlandfilland disposaloperationmay be described asfollows:Trucksfrom other companies bring trash, wasteand refuse,including barrels to the Milani gate entrance.There such loads are checked,and the drivers of suchtrucksaredirected to certainlocationstodump thecontentsof their loads.3.Respondent'sMilam employees and theowners anddriversof trucksbringing trash and refuse to Milani areinstructed to have generaltrash dumped and placed on themain general areaof the landfill.Respondent'sMilamemployees and the owners anddrivers of trucksbringingtrash and refuse to Milam areinstructed to dump or placebarrels on the landfill in a separate area fenced off fordeposit of such barrels.Many trucksbringingtrashand refuse contain barrelsonly. Thereappears tobe no problemwhen such barrelsare placedin the properlydesignated area.The problemexists, however, that barrels may be in trucks having a loadconsisting generally of regular trash and refuse. Suchbarrelsmay goundetectedand end upin being dumpedwith trashon the mainpart ofthe landfill.Thus, suchbarrelswould not beplaced in the barrel area and wouldbe mingled withgeneral trash?4.TheRespondent's procedure and regular practice isto emptyand place barrels in a special fenced off area ofthe landfill.General trashand refuse is placed asdesignated in spots on the main area of the landfill. Byplacement of such general trash in designated areas of thelandfill, by use of bulldozersand other equipment to pushand compactsuch trash,waste,and refuse in a designatedarea, and bypushing and packing dirt on and around suchtrash,Respondent accomplishedboth the disposal of suchtrash,waste,and refuse and the making of a landfill.5.The operationof a landfill as described above has anaccompanying problem offires.The very nature of thevariety ofitems and products that are received in trash,waste,and refusecontributeto potential causes of fire.Thus,paper,chemicals,or variousother items,exposed tothe elementsand to eachother,may cause fires.Addition-ally,some ofthe truckloadsmay be hot andcontainsmoldering fire.6.TheRespondent has safety and fire prevention orextinguishmentprocedures designed to minimize thepossibilityof fires and to expedite the extinguishment offires.Thus,theRespondent has certain proceduresdesignedwith respectto the emptying and handling ofbarrels.Many of the "barrels"disposedofby theRespondent had been used by a companyto hold chemicalfluid or powder. The majorprocedure, designedfor safetyand fire prevention as to such barrels,is the one of havingsuch barrelsplaced in a separate fenced off area.The Respondenthas fire extinguisher equipment, bull-dozers,and earth scrapers, a truck with a water tank, andthe use of available pond water.The majorprocedure forfireextinguishment,however,envisions the combinationuse of fire extinguishers and the placing of sand and dirt onsuch fires. Essentially,theRespondent's employees usetheir bulldozers to push dirton the flames of the fire as ameans of putting the fire out at its source.The Respondent's fire and safety procedures are thosenormallyused on landfill and disposal type operations andmeet acceptable Federal and state standards.7.Respondent'spresident,Hartbarger,is responsiblefor theoperation of a number of landfills. Dale Dille isRespondent's general manager. Dille is responsible for theoperation of theMilam landfill as well as other landfills.During thetime involved in the events of this proceeding,supervisor Kenneth Dixon was responsiblefor the day byday operationof the Milani landfill.The factsare clear that President Hartbarger generallyutilized a chain of commandtype of operation. Thus,generally the details of the Milam operation were left forGeneralManager Dille to handle himself or throughSupervisorDixon.It is clear,however,thatHartbargeroccasionallyvisited theMilani landfill;and if he sawsomethingto hisdissatisfaction,he acted.Thus,during theperiod of time preceding August 1973,Hartbarger hadtThe facts are based upon a composite of the credited aspects of theevidence.The testimony of any witness inconsistent therewith is discredited.Nstimony of all witnesses,exhibits,and a bgtcal consistency of the2The Respondent apparently sells such barrels as are in good condition. MAL LANDFILLCORPORATION169twice firedemployee Scott because Hartbarger believedhim tobe under the influence of alcoholic beverage atwork. During suchtimeHartbarger, on one occasion atleast, saw employee LaMear and had questioned LaMearas towhether he had been drinking alcoholic beverage.Further, the facts reveal that Hartbarger dischargedSupervisor Dixon as part of the aftermath of the events inthisproceeding because he felt Dixon had not beencarrying out company policy. As to other matters, itappears that Hartbarger did not feel that he should bebothered with details that could be handled by his generalmanager ortheMilam supervisor. Thus, when employeeGallamore had a problem about one of his paychecks andspoke to President Hartbarger, Hartbarger referred him tohis supervisor. The supervisor disposed of this problem toGallamore's satisfaction.As indicated, General Manager Dille directs operationsatRespondent's various landfills, including theMilamlandfill.Dille visited the Milam landfill frequently. Thefacts indicatethatDille got along well with the Milamemployees. Part of this good rapport may stem from thefact thatDille transmitted orders of correction essentiallythrough supervisor Dixon. Thus, on one occasion, afterworking hours, several employees commenced drinkingalcoholic beverage in front of Dille. Such employees toldDille in effect that they could now drink since they werenot on working time. Dille made no comment to suchemployees. However, Dille later told supervisor Dixon\,^tocheck the men to see that they were not under the influenceof alcohol while working. Dixon later told some of theemployees that he had to start smelling the men's breathbefore they went to work.Scott credibly testified to the effect that pnor to August1973 he had told General Manager Dille about the dangerarisingfrom undetected barrels being hidden in the generaltrasharea.Scott's testimony further indicated that he hadsimilarly spoken to President Hartbarger. Dille testifiedthat he did not recall such conversation but that it mayhave occurred. The facts indicate that no action wasundertaken by Respondent in response to Scott's remarks.Scott's testimony revealed that he was not &ushy"person, that he was careful in his remarks andthemso as to not be offensive. It is clear and I conclude and findthat his remarks appeared to Dille and Hartbarger as merecommentsnot rising to a grievance or warranting aresponse.Iam persuaded that they believed that theirsafety and barrel handling procedures were adequate andthat such fires as occurred were inevitable as a matter ofpercentage of possibility.Gallamore credibly testified to a conversation occurringbefore August 1973 with a truckdriver named Rich. Suchconversation in effect is revealed by the following creditedexcerpts from Gallamore's testimony.3A.He told me that he told Hartbarger, that he hadbeen dumping a load in the barrel area, and Hartbargerhad been there, and he told Hartbarger that he shouldfigure out some other way to handle those drums, and3Hartbarger,in the credited aspects of his testimony,denied that he hadmade such remarks to Rich4Employee Scott was discharged on two occasions pnor to August 1973because President Hartbarger suspected that he was under the influence ofHartbargertold him that theyhad been dumping themdrums before he started to work for them and theywould be dumping them afterhe was gone.A.We had been told that Mr. Hartbarger had beenwarned about the dangerous stuff in the drums on thebarrel area, and that he said, he told the man thatwarned him about it that they had been dumping themdrums there before he started working there and theywould be dumping them after he was gone; and hesaid, "Well, somebody is going to get killed with it.,,And Mr. Hartbarger told him let him worry about thatwhen it happens.8.Although thereisnoevidence of a written rule byRespondent with respect to the use of alcoholic beverages,or the working of an employee while being under theinfluence of intoxicated beverages, the facts clearly revealthat the Respondent's rules and practice proscribed thedrinking of alcoholic beverages while at work or workingwhile intoxicated.4Similarly, I find it clear that insofar as PresidentHartbarger knew and intended, Respondent's policy andrules proscribed the use or presence of alcoholic beveragesat any time on Respondent's premises. Hartbarger crediblytestified to the effect that the "lease" had a specificprovision in such regard. At first blush, one might wonderwhy anyone would be concerned about the mere presenceof alcoholic beverages at a place such as a landfill.Considering the matter in broad terms, however, one canenvision that the owners of such land might be concernedthat the landfill would become a hangout for personsdrinking, and that criminal or other laws for regulation ofsuch matters would not be sufficient to prevent the same.Further, if one is concerned in the operation of businessinvolving the operation of "bulldozers" and other motor-ized equipment, such a ruleseemsreasonable in design.Thus, I credit Hartbarger's testimony to such effect.Further, Hartbarger's testimony as to the Respondent'spolicyagainstdrinking alcoholic beverage or beingintoxicatedon the job and against having alcoholicbeverage on the premises is corroborated by the creditedtestimony of Rhodes. Thus, Rhodes credibly testified tothe effect that he, Edward Davis, and Junior Thompsonwere advised by President Hartbarger and GeneralManager Dille several years before August 1973, as to suchpolicy.5Although all of the employees seem clearly aware of thepolicy prohibiting drinking alcoholic beverages or beingunder the influence of alcohol while working, a failure incommunications appears to have created confusion as tothe rule concerning not having alcohol on the companypremises.Thus, when Dille failed to correct employee Gallamoreand others on the occasion, prior to August 1973, whensuch employees, after working hours, had alcoholicbeverages and were drinkingthe same,such employeesalcohol whileworkingSFurther, employee Scotttestified that he was"caught"at the landfill ona "Sunday"when not scheduledto work.This is indicative that Respondentdid not wantemployees on thelandfill when not working. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDcouldreasonably have believed that there was not a rule, orat leastthatDillewas not enforcing suchrule, againsthaving alcoholic beverage on the premises or drinking thesame whilenot working. It is clear that in the process ofDille's communication to Supervisor Dixon and Dixon'sremarks toemployees about smelling their breath, employ-ees could believe that Respondent's only concern wasabout their drinking alcoholic beverage while working orbeing under the influence of alcoholic beverages whileworking.B.Events of August 3, 19739.A fire occurred at the Milam landfill around 3:30p.m. on August 3, 1973. While some employees, Scott,Gallamore, King, and Supervisor Dixon, were working andattempting to extinguish said fire,flames flared up aroundthe cab of Dixon's bulldozer. Dixon apparently jumpedfrom the bulldozer cab immediately and escaped seriousinjury.The hair on his neck and arms, however, wassinged.Ultimately, by around 4:15 p.m., the employeeshad extinguished the fire by use of fire extinguishers, sand,and pushing dirt upon the flames.Between 4:15 and quitting time at4:30 p.m. several ofthe employees congregated near the site of the fire,discussed the fire or fires and what they believed to be thecauseof the fire or fires, and their belief that workingconditions were unsafe. The same employees continuedsuch discussion after 4:30 when they had gone to the toolshed to check out. Among such employees were Galla-more, Scott, and King who had been working at the time ofthe fire and who had extinguished the fire. Anotheremployee,LaMear, participated in such discussions.LaMear had left work at 2 p.m., had returned later, buthad ito involvement in the fire or firefighting. LaMear hadhad some alcoholic beverage, either on or off the premises,by thetime he engaged in such discussions.6Gallamore took a drink of alcoholic beverage handedhim by an unidentified person atsomepoint of timebetween 4:15 and 4:30 p.m. Theemployees discussed abelief that the fires were caused by undetected barrels(containing chemicals)being in the landfill area.Thus, theemployees believed that the fires had been caused bybulldozers striking such barrels and either causing the sameto explode or the contents to be exposed to air with theresult of a fire. The employees discussed their belief thatDixon had escaped serious injury onlybecause he was ableto jump off the bulldozeras fast ashe had. The employeesdiscussed their belief that the dumping of undetectedbarrels(with chemicals)in the general landfill area createda safety hazard.These employees discussed prior conversations withmanagement concerning the handling of barrels anddangers therefrom, and the fact that President Hartbargerallegedly had told driver Rich, in response to a similar types I credit Rhodes' testimony to such effect.Theemployees met on August4, 1973,and closed the gates at theentrance way to the Milani landfill.As I view the facts, the backgroundfacts do not reveal Respondent's conduct of such a nature as to justify theemployee misconduct in closing the gate on August4, 1973.Nor am Ipersuaded that the employees on August3, 1973,believed that SupervisorDixon,General Manager Dille, or President Hartbarger would not listen toany complaint that they had. Certainly,itwould appearthatSupervisorconversation, thatRespondent would continue to handlebarrels.The employeesdecided that the way to getconstructive action fromPresident Hartbarger was for suchemployeestomeet at the "landfill"the next day and to"close"the gates.The employees believed thatthiswouldforcePresidentHartbarger,Yust,presidentofUnitedDisposal,and a man who was Respondent's safety directorto listen to theirdemands.?Although others may have beenin agreement also, it isclear that LaMear, Gallamore,and Scott agreed to meet onAugust 4, 1973, and to closeRespondent'sMilam gateentrance as a means to get President Hartbarger,PresidentLarry Yust from United Disposal,and another person whowasRespondent's safetydirector tomeet with themconcerning what theyconsideredto be a "safety" and"fire" problemas regardsundetectedbarrels being placedon the mainlandfill area.C.The Events of August 4, 197310.Scott,LaMear, and Gallamoremet, asthey hadagreed, around 6 a.m. on August 4, 1973,at the Milamlandfill.Neither Scott nor LaMearwere scheduled forwork on August 4, 1973.Gallamore was scheduled to go toworkat 8 a.m. on August 4, 1973.The question of whetherScott,LaMear,and Gallamoreappeared to others to be underthe influenceof alcoholicbeverageson the morningof August 4, 1973,ispresentedashaving a bearing upontheRespondent'sultimatemotivation for their dischargeon August6, 1973. It issufficient to say that Gallamore had a drink of alcoholicbeverage around 4:30 on August 3, 1973,drank severalbeers during the evening hours of August 3, 1973,and hada drinkof gin at the landfill premises sometime after 6 a.m.on August 4, 1973. Scott hadseveral drinksof whiskeyduringthe eveningof August 3, 1973,was up until I a.m.,and slept only about 4 hours before hewas up for breakfastaround 5 a.m. on August 4, 1973. The factsrelating toLaMear indicate that he had been drinkingbetween 2 p.m.and 4:30 p.m. on August 3, 1973. Therewas no evidence,one way or the other,as to whether LaMear drankanything between 4:30 p.m. on August3, 1973,and 6 a.m.on August 4, 1973. LaMear, however,brought a case ofbeer and a bottleof gin with him on August4, 1973, andopenly displayedthe same.The factsreveal that Gallamoretook a drinkfrom the bottle of gin brought to the premises.The factsreveal thatLaMear,at least,drank some beer onthe premises on August4, 1973. The factsreveal that Scottdidnot drinkon the Respondent'spremises on themorning of August 4, 1973.There were varying accountsby witnesses relating totheir observation of LaMear, Scott, and Gallamore withrespect totheircondition(as related to alcohol). It issufficient to say that,considering all of the facts relating todrinking of alcohol,Iconcludeand find that LaMearDixon wouldhave had an attentive ear. Further,the facts reveal, in myopinion, that the employees had good rapport with General Manager Dille.The facts also reveal that President Hartbarger would have listened to aserous complaint.Rather, I am persuaded that the employees believed thatin order to get the results that they wanted,they had to use the pressure ofthe gate closing.Part of the employees'motivation in the planned "gateclosing"was to create a confrontation of all employees with management. MAL LANDFILL CORPORATION171appearedto be strongly under theinfluenceof alcohol, thatGallamore appeared definitely to have been drinkingalcohol, and that Scott appeared to at least have had adrink within the near past period of time.In addition to Scott, LaMear, and Gallamore, there wereseveral other employees who were at the landfillentrancearound thesame time.Thus, Scott had brought employeeEdward Davis with him to the premises. Employee King,scheduled to start work at 10 a.m., was also at the landfillduring the events that occurred on August 4, 1973.After Scott, LaMear, and Gallamore arrived at theMilam landfill,Gallamore and LaMear went around andsolicited support for the plan to close the gate fromemployees who were working. Most of such employees lefttheir job and congregated with Scott, LaMear, andGallamore at the Milani landfill entrance.Around this time, apparently 10 to 15 minutes past 6a.m.,LaMear announced that it was time to close theMilam landfill entrance (and exit)gate.LaMear andGallamore then closed the Milani landfill entrance (andexit) gate.After LaMear and Gallamore had closed the Milanilandfill entrance (and exit)gate,the driver of a UnitedDisposal truck, which had been inside dumping refuse,drove to the gate and stopped. LaMear and Gallamoreexplained to the driver why they had closed the gate andtheir desire to get President Hartbarger and others to talkto them about the safety and fire problem they believedexisted from undetected barrels being in the main area ofthe landfill.The driver of the United Disposal truck called lusdispatcher on his radio and related to the dispatcher whatwas occurring. It appears that the dispatcher relayed orhad relayed this information to Respondent's PresidentHartbarger. Shortly thereafter President Hartbarger toldLaMear over the telephone that he (Hartbarger) wascoming totheMilam landfill.Upon receipt of thisinformation,LaMear went out and opened the Milamlandfill entrance (and exit) gate.During the conversation that Hartbarger had withLaMear, Hartbarger asked LaMear if he were drunk andtold him that he would have to be drunk to have closed thegate.LaMear replied that he was not drunk but had beendrinking. LaMear told Hartbarger that they had decided toclose the gate to change the conditions with the way thelandfillwas run. Hartbarger told LaMear that he would beout to the landfill .8Around thistimeHauser, supervisor of United Disposal,arrived on the scene and discovered that the gate was nowopened. Around thistimeHartbarger and Hauser engagedin a telephone conversation. Hauser informed Hartbargerthat the gate was now open.Hartbarger told Hauser to tell the employees to either gotowork or to leave the landfill. Hauser relayed thismessage tothe congregated employees but with noresult.During the time that the Milam landfill entrance (and8LaMear did not testify in this proceeding.Hartbarger's testimonyappeared to confuse the timing of his conversation with LaMearConsidering Hauser's testimony,the timing of the opening of the gate, andthe logical consistency of the facts and a fair inference therefrom,I find thefacts as set out.9The facts clearly reveal that Hauser had noted the smell of alcohol onexit) gate was closed, approximately threetrucks awaitingto leave the landfill and nine trucksawaitingto enter thelandfillwere stopped. As best gathered from all of thefacts, the time that the landfill gate was closed wasapproximately 20 minutes.PresidentHartbarger appeared at the Milam landfillapproximately 20 to 30 minutes after the entrance (andexit) gate was initially closed.When Hartbarger arrived,theMilam employees were still congregated near the gateentrance. In or near thescenewere parked trucks anddrivers of such trucks.Hartbarger commenced trying to ascertain what wasgoing on from Hauser and from the employees. Hartbargersoon ascertained that LaMear and Gallamore had closedthe entrance gate and that Scott was allied with them.Hartbarger told Scott, Gallamore, and LaMear that theyhad no right to close the gate, that they had been drinking,that they should punch out and go home.9 Scott andLaMear told Hartbarger that they were not scheduled towork that day. Gallamore told Hartbarger that he wasscheduled to go to work at 8 a.m. Gallamore thencontinuedwith tellingHartbarger the complaint thatundetected barrels on the landfill created a fire and safetyhazard.Hartbarger countered with contentionswithrespect to the way employees were supposed to handlesuch problems. Ultimately, Hartbarger told Scott, Galla-more, and LaMear to go home, to sober up, and to comeback on Monday and discuss the problem.None of the employees left, and Hartbarger questionedthe other employees as to the safety conditions, what theythought about the conditions, and whether they wanted togo to work. All of such employees, other than Scott,Gallamore, and LaMear, and an employee named King,indicated that they had no problems and returned to work.King, one of the employees involved in fighting the August3, 1973 fires, expressed a belief that there was some meritin LaMear, Gallamore, and Scott's complaint. King whowas scheduled to go to work at 10 a.m., was told to comeback before 10 a.m. for further discussions as to safetyconditions. King saw Hartbarger around 10 a.m., discussedsafety conditions further, and returned to work.Gallamore, LaMear, and apparently Scott, remained inthegroupwhileHartbargerwas speaking to otheremployees about the working conditions. ApparentlyHartbarger left the premises after speaking to all of theemployees. Apparently, Scott left the premises to get a tirerepaired or pumped up. Gallamore and LaMear remainedon the premises to help Scott with his tire. Around this timeGeneral Manager Dille came on the premises, saw LaMearandGallamore drinking from the beer and gin thatLaMear had brought on the premises. Such alcoholicbeverage was openly displayed. Dille spoke to Gallamoreand LaMear and, in answer to questions from them,expressed the idea that they would probably be fired.ioPresidentHartbarger returned, and Dille related toHartbarger what he had seen. Either around this time, orGallamore and Scott,had reported the "gate closing" and the fact that someof the employees were "under the weather"to Hartbarger.The overall factsreveal thatHartbarger was of theopinion that LaMear,Gallamore andScott had all been drinking when he saw them on August4, 1973.ioGallamore returned later,spoke in similar vein to General Managerfaille, and received a similar response 172DECISIONSOF NATIONAL LABORRELATIONS BOARDearlier,Hartbarger had questioned employees as to whatthey thoughthe should do about LaMear,Gallamore, andScott.During such discussions,he was told that the sameemployees had been drinkingon the joband constituted adanger toothers.PresidentHartbarger and General Manager Dille dis-cussed the events and agreedthat LaMear,Gallamore, andScott should be fired because of the gate closing anddrinking involved.On Monday, August 6, 1973, when employeesLaMear,Gallamore andScott reported to the landfill, GeneralManager Dille gavethem theirchecks,and told them thatthey were fired because of the gate closing and drinking onthe premises.11.The factsrelating to Respondent'smotivation forthe dischargesof Gallamore, LaMear, and Scottare thosewhich have essentiallybeen set out above and thetestimonyof Hartbargerrelating tohis motivation.Hartbarger's testimonywas to the effect that he had notinitially intended to dischargeLaMear, Gallamore, andScott,after the gate closing, that he was a man of his wordand that hehad told them to come back on Monday.Hartbargertestified to the effect that the open display ofalcohol and drinkingby LaMear and Gallamore beforeGeneral ManagerDille on August 4, 1973, and the reportsfrom other employeesabout drinking on the job whenadded to the circumstancesof the"gate closing" constitut-ed the motivating reasons for hisdischarge. Considering allof the facts, I credit Hartbarger's testimonyto such effect.Further, it is noted that theRespondent discharged itsSupervisorDixon becauseof his failure to carry outRespondent'spolicyrelating to "drinking" on the job.Conclusion12.The General Counsel contendsineffect thatLaMear,Gallamore, and Scott's concerted action in"closing the gates"for the purposeof causingHartbargerand othersto talk with them concerning safety andworking conditions constitutedconcerted activities pro-tected by the Act. The GeneralCounsel contends that the"closing of the gates" for only20 minutes was not such aninfringementupon rightsofmanagement as to removesuch concerted action from the protectionof the Act.ltThe GeneralCounsel arguesthat the factsin this case arecomparable to those ofa brief workstoppage and thereforeprotected under theAct. TheRespondent contends andargues that the "closing of the gate" is comparable to thosecaseswherein ingress and egressisblocked by masspicketing,or wherein a plant has been seized.12The incident of closing the gates at the Milam entranceconstituted more thana brief workstoppage.There was abriefwork stoppageby some of theMilam employees.However,LaMear, Scott, and Gallamore, the principalactors in the closing of the gates,were not atwork and theclosing of the gate was intendedto and didstop all ingressand egress from the Milamlandfill. Thus,the Respondent'soperationwas effectively shut down for around20 minutes.11Cf.HanesHosieryDivision,Hanes Corporation,168 NLRB 856;Washington AluminumCo.,126 NLRB1410, affil.370 U.S. 9;PolytechIncceporatei;195 NLRB 695,Intalco Aluminum Corporobon182 NLRB 413.12Cf.NLRB.v.Washinton AluminumCo.,370 U.S. 9 (1%2);N.LR.B.The gates were not locked, but it is clear that thoseenteringor leaving felt that they had to initiate action or pass abarrier.There is no real dispute that the closing of the gate byLaMear and Gallamore, supported by Scott, constitutesmisconduct. There is dispute as to whether such miscon-duct is serious misconduct. The facts do not reveal unfairlabor practices by Respondent which would justify inbalance misconduct by such employees in furtherance of adesire to engage in concerted activities. Nor do the factsreveal that Respondent had a closed mind to meeting withordiscussing grievanceswith employees. Under suchcircumstances, misconduct directed to close the operationdown, as to all incoming and outgoing trucks,is seriousmisconduct for which a Respondent could lawfullydischarge such employees.13.The issue in this case is essentially one of motiva-tion.As indicated, considering all of the facts, I creditHartbarger's testimony to the effect that he was motivatedin his discharges of LaMear, Gallamore, and Scott bylawful reasons and not because they engaged in protectedconcerted activity.Had the Respondent immediately discharged LaMear,Gallamore, and Scott, because of the "gate closing"incident, I would have found such discharges to be lawfulbecause the employees had engaged in "misconduct."Assuming that Respondent was motivated against theemployees because of such misconduct but had notdischarged such employees because of practical considera-tions of desiring to get work resumed immediately andfearing that the immediate discharges of LaMear, Galla-more, and Scott would deter such immediate resumption ofwork, it would follow that the ultimate discharges werebecause of such misconduct.The question narrows to whether Respondent wasmotivated against LaMear, Gallamore, and Scott becauseof "protected" concerted activities unrelated to the "gateclosing"Respondent's very conduct in not initiallydischarging for the "gate closing" and "concerted activity"tends to negate such contention. Excepting for Respon-dent's actions with respect to the polling (in a group) ofemployees as to their attitude toward conditions, the returnto work of such employees who had no "problems," andthe telling of King to see them before going to work at 10a.m., I find no circumstances to reveal why the Respondentwould change and have a discriminatory intent towardLaMear, Gallamore, and Scott. Rather, the facts as to achanged intent as to a desire to discharge LaMear, Scott,and Gallamore support a finding that the discharges werefor cause.The polling of employees as to their working conditions,and attitudes as to working conditions, the return to workof such employees who had no problems, and the delayand further conversation with King, who had expressedsupport of LaMear, Gallamore, and King's complaint, issubject to a possible interpretation that the Respondentwanted to distinguish in its attitude toward employees whov.FansteelMetallurgical Corp.,306 U.S. 240;N.L.R.B. v. United MineWorkers District 2, and Local6796,UMW [Mears Coal Co.].429 F.2d 141(C.A. 3, 1970),among the casescited by Respondent. MAL LANDFILL CORPORATIONwere supporting such complaints and those who were not.On the other hand, the facts suggest that Respondentwanted to "air",discuss and present its viewpoints as tosuch complaint.Considering the facts as a whole, I find thelatter to appear more likely.13In sum,I conclude and find that the facts preponderatefor a finding that the Respondent discharged LaMear,ScottandGallamore on August6,1973,for cause,"misconduct"in the gate closing,and Respondent's beliefthat said employees had been drinking on the job and hadalcoholic beverages on the premises in violation of itspolicy.Accordingly,itwillbe recommended that thecomplaint be dismissed in such regard.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:is If such distinguishment were made,itappears more probable assupport of an initial intent to discharge the employees for misconduct.14 In the event no exceptions are filed asprovided by Section102.46 ofthe Rules and Regulations of the NationalLaborRelations Board, theCONCLUSIONS OF LAW1731.Mal LandfillCorporation,theRespondent, is anemployerengaged in commerce within the meaning ofSection2(6) and (7) of the Act.2.TheRespondent has not engaged in unfair laborpractices,as alleged,within the meaning of Section 8(axl)of the Act.Upon theforegoing findings of fact, conclusions of lawand theentirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER i4The complaint in this matter is dismissed in its entirety.findings,conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.